                           Case 17-12560-KJC               Doc 3008         Filed 11/16/18         Page 1 of 28



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

    In re                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES,                                          Case No. 17-12560 (KJC)
    LLC, et al.,1
                                                                            (Jointly Administered)
                                  Debtors.
                                                                            Objection Deadline: December 6, 2018 at 4:00 p.m. (ET)

               SUMMARY OF NINTH MONTHLY APPLICATION OF KLEE, TUCHIN,
          BOGDANOFF & STERN LLP, AS COUNSEL FOR THE DEBTORS AND DEBTORS IN
            POSSESSION, FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                FOR THE PERIOD OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018


  Name of Applicant:                                                  Klee, Tuchin, Bogdanoff & Stern LLP
  Authorized to Provide Professional Services to:                     Woodbridge Group of Companies, LLC, et al.
                                                                      March 16, 2018
  Date of Retention:                                                  Nunc Pro Tunc to February 14, 2018
  Period for which compensation and
  reimbursement are sought:                                           October 1-31, 2018
  Amount of compensation billed as actual,
  reasonable, and necessary:                                          $681,341.502
  Amount of expense reimbursement sought as
  actual, reasonable, and necessary:                                  $15,156.17




         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
                The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman
                Oaks, California 91423. Due to the large number of debtors in these cases, which are being jointly administered
                for procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
                numbers, and their addresses are not provided herein. A complete list of such information may be obtained on
                the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by
                contacting the proposed undersigned counsel for the Debtors.
         2
                As discussed in the Application, KTB&S has further reduced its request for payment in light of KTB&S’s
                agreement to accept, as calculated for the entirety of the cases (as opposed to on a month-by-month basis), the
                lesser of (x) its actual billed hourly rates and (y) a blended rate of $850 per hour for attorney time.
                Accordingly, although KTB&S seeks allowance of its fees at its actual rates, KTB&S seeks payment at this
                time only of 80% of its fees as calculated pursuant to the $850 per hour cap—or, 80% of $613,032.50, which
                results in a request for payment of fees of $490,426.00.
01:23873965.1
                                                                       1
                          Case 17-12560-KJC       Doc 3008     Filed 11/16/18     Page 2 of 28




   Total fees and expenses sought as
   actual, reasonable, and necessary:                     $696,497.67
   Total amount of present payment sought (80% of
   capped fees and 100% of expenses):                     $505,582.17


          This is a(n):    X monthly __ interim ___ final application.


          The total time expended for fee application preparation is 11.80 hours and the corresponding
          compensation request is $6,735.00 ($7,560.00 at the $850 per hour attorney rate).


          Prior Applications:

                                                                                          Approved to be Paid
                                               Requested
 Date Filed           Period                                               CNO            (per $850/hour Cap)
 Docket No.          Covered             Fees           Expenses         Docket No.       Fees        Expenses
                                       Requested        Requested
03/23/2018        02/14/2018-
                                        $638,555.50        $3,574.59       1261        $461,358.00        $3,574.59
Dkt. No. 815      02/28/2018
04/17/2018        03/01/2018-
                                      $1,204,544.00       $21,531.08       1727        $856,662.00       $21,531.08
Dkt. No. 1583     03/31/2018
05/24/2018        04/01/2018-
                                        $798,797.50       $11,862.40       1978        $582,118.00       $11,862.40
Dkt. No. 1860     04/30/2018
06/21/2018        05/01/2018-
                                        $943,805.50        $4,327.47       2165        $686,770.00        $4,327.47
Dkt. No. 2042     05/31/2018
07/20/2018        06/01/2018-
                                        $725,375.50        $5,653.17       2317        $548,506.00        $5,653.17
Dkt. No. 2216     06/30/2018
08/14/2018        07/01/2018-
                                        $759,281.00        $6,351.71       2508        $566,298.00        $6,351.71
Dkt. No. 2336     07/31/2018
09/18/2018        08/01/2018-
                                        $877,685.00       $14,076.46       2761        $625,700.00       $14,076.46
Dkt. No. 2622     08/31/2018
10/16/2018        09/01/2018-
                                        $680,563.00        $6,696.81       2936        $476,086.00        $6,696.81
Dkt. No. 2799     09/30/2018




 01:23873965.1
                                                           2
                    Case 17-12560-KJC        Doc 3008      Filed 11/16/18      Page 3 of 28



                                            Timekeeper Totals
                                October 1, 2018 Through October 31, 2018

     Name of          Initials of     Position of the Applicant,           Hourly       Total        Total
    Professional     Professional     Number of Years in That            Billing Rate   Billed    Compensation
      Person         Used in the      Position, Prior Relevant                          Hours
                     Application    Experience, Year of Obtaining
                       for the       License to Practice, Area of
                     Professional             Expertise
                       Person
                                    Joined firm as a Partner in 1999.
                                    Member of the CA Bar since
Kenneth N. Klee         KNK         1975. Corporate Restructuring.         $1,475.00       0.40         $590.00
                                    Joined firm as a Partner in 2000.
                                    Member of CA Bar since 1975.
David M. Stern          DMS         Litigation.                            $1,245.00      14.10      $17,554.50

                                    Joined firm as a Partner in 1999.
                                    Member of the CA Bar since
Michael L. Tuchin       MLT         1990. Corporate Restructuring.         $1,245.00     125.40     $156,123.00
                                    Partner since 2003. Joined firm
                                    as an Associate in 1999. Member
                                    of the CA Bar since 1998.
David A. Fidler         DAF         Corporate Restructuring.               $1,075.00     186.90     $200,917.50
                                    Partner since 2011. Joined firm
                                    as Senior Counsel in 2010.
                                    Member of the CA Bar since
                                    2006, CT Bar since 2001, IN Bar
                                    since 2002, and NY Bar since
Robert J. Pfister        RJP        2003. Litigation.                        $995.00      56.90      $56,615.50

                                    Joined firm as a Partner in 2010.
                                    Member of CA Bar since 2005.
Whitman L. Holt         WLH         Corporate Restructuring.                 $895.00      66.60      $59,607.00
                                    Joined firm as a Partner in 2013.
                                    Member of the CA Bar since
Maria Sountas-                      2008, and the Law Society of
Argiropoulos            MSA         Upper Canada since 2006.                 $895.00       2.70       $2,416.50

                                    Partner since 2016. Joined firm as
                                    an Associate in 2011. Member of
                                    the CA Bar since 2011.
Jonathan M. Weiss       JMW         Corporate Restructuring.                 $725.00     101.90      $73,877.50
                                    Joined firm as an Associate in
                                    1999. Member of the CA Bar
                                    since 1997. Corporate
Efrat B. Zisblatt       EBZ         Restructuring.                           $695.00       3.50       $2,432.50

01:23873965.1
                                                       3
                    Case 17-12560-KJC       Doc 3008       Filed 11/16/18    Page 4 of 28



     Name of          Initials of      Position of the Applicant,      Hourly         Total        Total
    Professional     Professional      Number of Years in That       Billing Rate     Billed    Compensation
      Person         Used in the       Position, Prior Relevant                       Hours
                     Application     Experience, Year of Obtaining
                       for the        License to Practice, Area of
                     Professional              Expertise
                       Person
                                    Joined firm as an Associate in
                                    2018. Member of the CA Bar
                                    since 2012. Corporate
Samuel M. Kidder        SMK         Restructuring.                          $675.00    103.40      $69,795.00
                                    Joined firm as an Associate in
                                    2014. Member of the CA Bar
                                    since 2014. Corporate
Sasha M. Gurvitz        SMG         Restructuring.                          $625.00     40.40      $25,250.00

                                    Paralegal. Corporate
Shanda D. Pearson        SDP        Restructuring                           $375.00     43.10      $16,162.50
Grand Total:                                                                           745.30     $681,341.50
Actual Attorney Blended Rate:                                               $947.28
Total Attorney Fees Assuming $850.00 Attorney Blended Rate:                                       $596,870.00
Total Fees (All Timekeepers) Assuming $850.00 Attorney Blended
                                                                                                  $613,032.50
Rate:




01:23873965.1
                                                       4
                   Case 17-12560-KJC        Doc 3008     Filed 11/16/18   Page 5 of 28



                               COMPENSATION BY PROJECT CATEGORY


                                                                             Total         Total
                               Project Category                              Hours         Fees
   0001 – Asset Analysis and Recovery                                            13.20    $12,073.00
   0002 – Assumption and Rejection of Executory Contracts and Leases             18.10    $16,235.50
   0003 – Budgeting                                                               1.40     $1,015.00
   0004 – Business Operations                                                     0.20      $215.00
   0005 – Case Administration                                                     7.40     $3,371.00
   0006 – Claims Administration & Objections                                     54.20    $43,027.00
   0007 – Corporate Governance & Board Matters                                   41.70    $42,876.50
   0008 – Court Hearing                                                          32.90    $31,085.50
   0009 – Employee Benefits                                                      15.60    $18,281.00
   0010 – Employment and Fee Applications                                        21.40    $17,237.00
   0011 – Employment and Fee Objections                                           0.00         $0.00
   0012 – Financing and Cash Collateral                                          12.80    $13,567.00
   0013 – Litigation and Adversary Proceedings                                   90.30    $80,789.50
   0014 – Meeting and Communications With Creditors                              11.90    $11,439.50
   0015 – Non-Working Travel                                                     11.50    $10,591.50
   0016 – Plan and Disclosure Statement                                         278.30   $253,824.50
   0017 – Real Estate Matters (Not Dispositions)                                  7.20     $8,131.00
   0018 – Relief From Stay and Adequate Protection                                0.00         $0.00
   0019 – Reporting Matters                                                       1.40     $1,381.00
   0020 – Tax                                                                     8.10     $8,528.50
   0021 – Use, Sale, and Lease of Assets (Other Than Real Property)               0.00         $0.00
   0022 – Noteholder Matters                                                     37.80    $37,946.00
   0023 – Unitholder Matters                                                      6.80     $6,867.00
   0024 – Real Property Dispositions                                             61.50    $52,303.50
   0025 – Regulatory Matters                                                     11.60    $10,556.00
   0026 – Transition Matters                                                      0.00         $0.00
   Total:                                                                       745.30   $681,341.50



01:23873965.1
                                                     5
                    Case 17-12560-KJC    Doc 3008   Filed 11/16/18   Page 6 of 28



                                        EXPENSE SUMMARY



                           Expense Category                             Total Expenses

         Copying                                                                      $119.80
         Court Fees                                                                     $37.00
         Online Research                                                             $2,484.33
         Other Expenses                                                              $2,259.30
         Parking                                                                        $60.00
         Telephone                                                                      $45.95
         Travel                                                                     $10,149.79
         Total:                                                                     $15,156.17




01:23873965.1
                                                6
                           Case 17-12560-KJC               Doc 3008         Filed 11/16/18         Page 7 of 28



                                          UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF DELAWARE

         In re                                                              Chapter 11

         WOODBRIDGE GROUP OF COMPANIES,                                     Case No.: 17-12560 (KJC)
         LLC, et al.,1
                                                                            (Jointly Administered)
                                       Debtors.
                                                                            Objection Deadline: December 6, 2018 at 4:00 p.m. (ET)

              NINTH MONTHLY APPLICATION OF KLEE, TUCHIN, BOGDANOFF &
          STERN LLP, COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR
                    COMPENSATION AND REIMBURSEMENT OF EXPENSES
               FOR THE PERIOD OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

                    Pursuant to Bankruptcy Code section 330, Klee, Tuchin, Bogdanoff & Stern LLP

         (“KTB&S”), counsel to the above-captioned debtors and debtors in possession (collectively the

         “Debtors”), in the above-captioned jointly administered chapter 11 cases (the “Cases”), hereby

         submits this Ninth Monthly Application of Klee, Tuchin, Bogdanoff & Stern LLP, Counsel to the

         Debtors and Debtors in Possession, for Compensation and Reimbursement of Expenses for the

         Period October 1, 2018 Through October 31, 2018 (the “Application”). In support of the

         Application, KTB&S respectfully represents as follows:

                                                           BACKGROUND

                    1.        On December 4, 2017, 279 of the Debtors commenced voluntary cases under

         chapter 11 of the Bankruptcy Code. Thereafter, on February 9, 2018, March 9, 2018, March 23,

         2018, and March 27, 2018, additional affiliated Debtors (27 in total) commenced voluntary cases

         under chapter 11 of the Bankruptcy Code (collectively, the “Petition Dates”).

         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
                The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman
                Oaks, California 91423. Due to the large number of debtors in these cases, which are being jointly administered
                for procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
                numbers, and their addresses are not provided herein. A complete list of such information may be obtained on
                the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by
                contacting the proposed undersigned counsel for the Debtors.
01:23873965.1
                                                                       7
                      Case 17-12560-KJC       Doc 3008      Filed 11/16/18    Page 8 of 28



                2.      The Debtors are authorized to continue to operate their business and manage their

         property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         No trustee has been appointed in these Cases. On December 14, 2017, the Office of the United

         States Trustee for the District of Delaware (the “U.S. Trustee”) appointed an official committee

         of unsecured creditors (the “Committee”). See Docket No. 79.

                3.      On January 23, 2018, the Court held a hearing to resolve, among other matters,

         two motions to appoint a chapter 11 trustee, and entered an order approving the settlement

         reached between the Debtors and other parties in interest [Docket No. 357] (the “Settlement

         Order”). Attached as Exhibit 1 to the Settlement Order was a term sheet enumerating the terms

         of the settlement (the “Joint Resolution”). By the terms of the Joint Resolution, the Debtors’

         board of managers was to be reconstituted as a three-person board (the “New Board”). Further,

         the Joint Resolution provided for the formation of an ad hoc noteholder group (the “Noteholder

         Group”) and an ad hoc unitholder group (the “Unitholder Group”). Together, the Committee,

         the Noteholder Group, and the Unitholder Group are referred to as the “Committees”.

                4.      On January 9, 2018, the Court entered the Order Establishing Procedures for

         Interim Compensation and Reimbursement of Expenses for Retained Professionals [Docket No.

         261] (the “Compensation Procedures Order”). Pursuant to the Compensation Procedures Order,

         KTB&S and other professionals retained in these Cases are authorized to file and serve on the

         parties identified in the Compensation Procedures Order (the “Notice Parties”) monthly

         applications for approval of their fees and expenses. After the expiration of a 20-day objection

         period, the Debtors are authorized to promptly pay eighty percent (80%) of the fees and one

         hundred percent (100%) of the expenses requested in the monthly fee applications that are not

         subject to an objection.


01:23873965.1
                                                        8
                      Case 17-12560-KJC           Doc 3008     Filed 11/16/18    Page 9 of 28



                5.      On March 16, 2018, the Court entered its Order, Pursuant to Section 327(a) of the

         Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure, and Local Rule

         2014-1, Authorizing Employment and Retention of Klee, Tuchin, Bogdanoff & Stern LLP as

         Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc to February 14, 2018

         [Docket No. 767] (the “Retention Order”).            The Retention Order approved the Debtors’

         application to employ and retain KTB&S as counsel nunc pro tunc to February 14, 2018. The

         Retention Order authorizes KTB&S to be compensated in accordance with, inter alia,

         Bankruptcy Code sections 330 and 331 and the Compensation Procedures Order.

                6.      On October 26, 2018, the Court entered its Findings of Fact, and Conclusions of

         Law, And Order Confirming The First Amended Joint Chapter 11 Plan Of Liquidation Of

         Woodbridge Group Of Companies, LLC and Its Affiliated Debtors [Docket No. 2903] (the

         “Confirmation Order”), confirming the First Amended Joint Chapter 11 Plan Of Liquidation Of

         Woodbridge Group Of Companies, LLC and Its Affiliated Debtors (the “Plan”). The effective

         date of the Plan has not yet occurred.

                         SUMMARY OF PROFESSIONAL COMPENSATION AND
                           REIMBURSEMENT OF EXPENSES REQUESTED

                7.      By this Application, KTB&S requests approval of $681,341.50 as compensation

         for professional services rendered for the Debtors from October 1, 2018 through October 31,

         2018 (the “Application Period”) and $15,156.17 as reimbursement for actual and necessary

         expenses incurred by KTB&S for the Debtors during the Application Period. This does not

         include $22,717.50 representing 26.10 hours of work that has been written off and is reflected as

         “No Charge” on the billing records appended hereto.

                8.      In light of the significant public interest implicated by these Cases and the costs of

         transitioning from prior counsel to KTB&S, KTB&S has made two agreements regarding its

01:23873965.1
                                                          9
                          Case 17-12560-KJC              Doc 3008         Filed 11/16/18        Page 10 of 28



         fees. First, KTB&S has agreed to provide a fee reduction of up to $250,000 of legal fees

         incurred in transitioning from prior counsel (Gibson Dunn & Crutcher (“Gibson”)) to KTB&S,

         which reduction will be applied to each of KTB&S’s first five monthly invoices on a cumulative

         basis, in the amount of up to $50,000 per invoice.2 KTB&S has billed a total of $182,612.50 in

         transition time (under the $850 per hour cap for attorney time), and has reduced previous

         invoices by that amount.

                    9.       Second, KTB&S has agreed to cap its legal fees for the Cases at a blended rate of

         $850 per hour for attorneys (not including its paralegal), such that KTB&S will receive,

         calculated in the aggregate for the entirety of the Cases (as opposed to on a month-by-month

         basis), the lesser of (x) its actual billed hourly rates and (y) a blended rate of $850 per hour.3

         During the Application Period, KTB&S billed 702.20 hours of attorney time, with total attorney

         compensation of $665,179.00—resulting in an actual blended rate of $947.28 per hour.

         Accordingly, for purposes of this Application, KTB&S has re-calculated its attorney fees at a

         rate of $850 per hour, resulting in total compensation as follows:

                                                                          Actual Rate             Capped Rate
                    Attorney Fees                                             $665,179.00              $596,870.00
                    Paralegal Fees                                             $16,162.50               $16,162.50
                    Total                                                     $681,341.50              $613,032.50




         2
                For example, if KTB&S incurred $60,000 of legal fees in transition services in the first month, but only $30,000
                of legal fees for transition services in the second month, the first monthly invoice would be reduced by $50,000
                and the second monthly invoice would be reduced by $40,000. To calculate the amount of transition fees
                incurred, as noted below, KTB&S maintains a separate billing code labeled “Transition Matters,” in which
                category it records time incurred transitioning matters from Gibson.
         3
                For example, (i) if KTB&S’s actual billed hourly rates for attorneys result in a blended rate of $875 per hour for
                the Cases, KTB&S will reduce such blended hourly rate for attorneys to $850 and (ii) if KTB&S’s actual billed
                hourly rates for attorneys result in a blended rate of $825 per hour for the Cases, KTB&S will receive that
                hourly rate.
01:23873965.1
                                                                     10
                      Case 17-12560-KJC       Doc 3008      Filed 11/16/18   Page 11 of 28



                10.     Because the $850 per hour cap is to be applied to KTB&S’s fees in the aggregate

         for the entirety of the Cases (as opposed to on a month-by-month basis), KTB&S reserves its

         right, in connection with any interim and/or final application for compensation, to seek to

         reconcile its fees in the event that KTB&S has received payment, in the aggregate, of an amount

         below the lesser of (i) KTB&S’s actual billed hourly rates and (ii) a blended rate of $850 per

         hour. To date, KTB&S’s actual billed rates for attorney time in each month during these Cases

         have exceeded $850 per hour.

                11.     This Application complies with Bankruptcy Code section 330, Rule 2016 of the

         Federal Rules of Bankruptcy Procedure, the Court’s Local Rule 2016-2, the United States

         Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

         Expenses Filed Under 11 U.S.C. § 330 issued by the Executive Office for United States Trustees

         (the “Guidelines”), and the Compensation Procedures Order.

                12.     KTB&S has received no payment and no promise of payment from any source,

         other than the Debtors, for services rendered or to be rendered in any capacity whatsoever in

         connection with these Cases. There is no agreement or understanding between KTB&S and any

         other person, other than members of the firm, for the sharing of compensation to be received for

         services rendered by KTB&S in these Cases.

                13.     The fees charged by KTB&S in these Cases are billed in accordance with its

         existing billing rates and procedures in effect during the Application Period. The rates KTB&S

         charges for the services rendered by its attorneys and its paralegal in these Cases are the same

         rates KTB&S charges for attorney and paralegal services rendered in comparable bankruptcy and

         non-bankruptcy related matters (other than in respect of the reductions set forth above). Such

         fees are reasonable and based on the customary compensation charged by comparably skilled


01:23873965.1
                                                       11
                      Case 17-12560-KJC         Doc 3008     Filed 11/16/18   Page 12 of 28



         practitioners in comparable bankruptcy and non-bankruptcy cases in a competitive national legal

         market.

                14.     KTB&S maintains computerized records of the time spent by all KTB&S

         attorneys and its paralegal in connection with its representation of the Debtors. Annexed hereto

         as Exhibit A is a copy of KTB&S’s itemized time records for attorneys and its paralegal who

         performed services for the Debtors during the Application Period. All entries itemized in

         KTB&S’s time records comply with the requirements set forth in Local Rule 2016-2 and the

         Guidelines, including the use of separate work codes for different project types, as hereinafter

         described.

                15.     Attached as Exhibit B are KTB&S’s itemized records detailing expenses incurred

         on behalf of the Debtors during the Application Period. All itemized expenses comply with the

         requirements set forth in Local Rule 2016-2 and the Guidelines.

                                            SUMMARY OF SERVICES

                16.     As demonstrated by the lengthy records included in Exhibit A, it would be a

         costly and time-consuming task to describe in detail all of the many services that KTB&S

         provided to the Debtors during the Application Period. What follows, therefore, is a summary of

         the more significant services rendered by KTB&S during the Application Period. The summary

         is divided according to the subject matters (each, a “Subject Matter”) used by KTB&S in

         categorizing its billing in these Cases.

         A.     Asset Analysis and Recovery – Billing Code 0001 (Total Hours: 13.20; Total Fees:
                $12,073.00)

                17.     This Subject Matter includes matters relating to the identification, analysis, and

         recovery of the Debtors’ assets. During the Application Period, KTB&S attorneys spent time

         addressing several potential non-claim related settlements and other matters that would provide

01:23873965.1
                                                        12
                      Case 17-12560-KJC        Doc 3008        Filed 11/16/18    Page 13 of 28



         for recovery of assets to the Debtors’ estates. Among these settlements and matters are (i) a

         settlement with Knowles Systems, a former Woodbridge broker, and its principals (including the

         conveyance of real estate to the Debtors); (ii) an eviction action against a tenant in respect of the

         Debtors’ property in Evansville, Indiana that would permit the Debtors to recover the use of the

         leased space; (iii) analysis and correspondence regarding the receipt of payoff funds on the La

         Casa Canaveral property and (iv) work related to recovery of insurance proceeds on a property in

         Hawaii.

         B.     Assumption and Rejection of Contracts and Leases – Billing Code 0002 (Total
                Hours: 18.10; Total Fees: $16,235.50)

                18.     This Subject Matter includes contract and lease analysis and matters relating to

         assumption, assumption and assignment, or rejection of executory contracts and unexpired

         leases. During the Application Period, KTB&S attorneys continued to assist the Debtors in the

         preparation of a schedule contracts and leases that may be assumed in connection with the

         Debtors’ proposed chapter 11 plan, which schedule was filed on September 24, 2018. KTB&S

         also spent time addressing certain objections to assumption filed by certain contractor

         counterparties (I-Grace, D&D, and G-3 Group), which involved analysis of the filed objections,

         and negotiations with the objecting parties to reach consensual resolutions. KTB&S also spent

         time working on a motion to reject the Debtors’ lease of a portion of a building in Sherman

         Oaks, California.

         C.     Budgeting – Billing Code 0003 (Total Hours: 1.40; Total Fees: $1,015.00)

                19.     Time billed to this Subject Matter was not substantial and included fees incurred

         in connection with preparation of budgets for KTB&S’s fees and its staffing plan.




01:23873965.1
                                                          13
                      Case 17-12560-KJC       Doc 3008       Filed 11/16/18    Page 14 of 28



         D.     Business Operations – Billing Code 0004 (Total Hours: 0.20; Total Fees: $215.00)

                20.     This Subject Matter includes general advice relating to the Debtors’ business

         operations. Time billed to this Subject Matter consisted of brief analysis of a critical vendor

         payment schedule.

         E.     Case Administration – Billing Code 0005 (Total Hours: 7.40; Total Fees: $3,371.00)

                21.     This Subject Matter includes general case administration services and other

         services that do not fit in any other category. During the Application Period, KTB&S attorneys

         spent time on matters concerning the employment and compensation of the Debtors’ ordinary

         course professionals. Time billed to this Subject Matter also includes analysis of docket updates

         and critical dates memoranda, as well as management of data room files.

         F.     Claims Administration and Objections – Billing Code 0006 (Total Hours: 54.20;
                Total Fees: $43,027.00)

                22.     This Subject Matter includes bar date matters, claims objections and related

         contested matters, and other claims administration activities. During the Application Period,

         KTB&S attorneys spent time on numerous claims-related matters. KTB&S spent significant

         time during the Application Period continuing to analyze filed claims by brokers and internal

         salespeople, and engaging in negotiations with those claimants in respect of potential settlements

         under which such individuals would waive their claims and, in certain situations, also make a

         payment to the Debtors’ estates. When settlement was not reached, KTB&S had prepared and

         filed complaints, and during the Application Period, spent time prosecuting or resolving those

         adversary proceedings (including, where applicable, drafting an answer to a litigant’s

         counterclaims). See, e.g., Adv. Nos. 18-50817, 18-50818.

                23.     Moreover, KTB&S continued to analyze claims generally in the Debtors’ cases,

         including in response to inquiries by the SEC and by the various Committees, and in connection

01:23873965.1
                                                        14
                      Case 17-12560-KJC       Doc 3008       Filed 11/16/18    Page 15 of 28



         with preparation for the hearing on confirmation of the Plan. KTB&S also analyzed orders

         sustaining the Debtors’ second and third omnibus objections to claims, focusing on (i) amended

         and duplicative claims and (ii) claims that featured a clear discrepancy on the face of the claim—

         such as a claim filed, for example, in the amount of $10,000, yet asserting a “secured” portion of

         such claim in the amount of $50,000,000. See Docket Nos. 2737, 2738.

         G.     Corporate Governance and Board Matters – Billing Code 0007 (Total Hours: 41.70;
                Total Fees: $42,876.50)

                24.     This Subject Matter includes all transactional, corporate governance, meetings of

         the New Board, and related matters involving the Debtors. During the Application Period,

         KTB&S attorneys prepared for and participated in numerous telephonic meetings of the New

         Board, and prepared and analyzed the minutes from those meetings. KTB&S attorneys also

         prepared written updates to the New Board regarding the Cases.

         H.     Court Hearings – Billing Code 0008 (Total Hours: 32.90; Total Fees: $31,085.50)

                25.     This Subject Matter includes preparation for and attendance at court hearings.

         During the Application Period, KTB&S attorneys prepared for and participated in one Court

         hearing. Specifically, on October 24, 2018, KTB&S attorneys Michael L. Tuchin, Whitman L.

         Holt and Jonathan M. Weiss appeared at an omnibus hearing at which the Court considered

         confirmation of the Debtors’ Plan. Messrs. Tuchin, Holt and Weiss also spent significant time

         preparing for that hearing, including by meeting with the Debtors’ officers in preparation for the

         hearing.

         I.     Employee Benefits – Billing Code 0009 (Total Hours: 15.60; Total Fees: $18,281.00)

                26.     This Subject Matter includes employee compensation and benefits matters and

         other employee relations matters. Time billed to this Subject Matter includes significant analysis

         and correspondence with the Debtors and the Committees regarding the term sheet for the

01:23873965.1
                                                        15
                      Case 17-12560-KJC          Doc 3008       Filed 11/16/18   Page 16 of 28



         employment of Fred Chin, in his capacity as CEO of the post-confirmation Wind-Down Entity.

         That term sheet was filed with the Court on September 24, 2018 as part of the Debtors’ Plan

         Supplement.

         J.     Employment and Fee Applications – Billing Code 0010 (Total Hours: 21.40; Total
                Fees: $17,237.00)

                27.       This Subject Matter includes preparation of KTB&S’s fee applications and work

         concerning retention and fee requests by other professionals. During the Application Period,

         KTB&S attorneys billed time to this Subject Matter in connection with the preparation of

         KTB&S’s September monthly fee application and KTB&S’s third interim fee application. Time

         in this Subject Matter also includes work relating to resolutions of fee requests submitted by

         numerous other Debtor professionals.        In addition, KTB&S attorneys spent time analyzing

         compensation applications for the Debtors’ other professionals and the Committees’

         professionals.

         K.     Financing and Cash Collateral – Billing Code 0012 (Total Hours: 12.80; Total Fees:
                $13,567.00)

                28.       This Subject Matter includes negotiation and documentation of debtor in

         possession financing and cash collateral issues and related services. During the Application

         Period, time in this category primarily involved communications, negotiations and analysis

         regarding a potential DIP amendment (ultimately filed with the Court on November 15, 2018, at

         Docket No. 3002).

         L.     Litigation and Adversary Proceedings – Billing Code 0013 (Total Hours: 90.30;
                Total Fees: $80,789.50)

                29.       This Subject Matter includes all litigation and adversary proceedings (i.e., actions

         initiated by a complaint in the Bankruptcy Court) and includes all other contested matters that do

         not fit within another, more specific matter description. Time billed to this category generally

01:23873965.1
                                                           16
                      Case 17-12560-KJC        Doc 3008       Filed 11/16/18   Page 17 of 28



         included analysis of documents (pleadings, correspondence, etc.) in contested matters and

         adversary proceedings in and related to the Debtors’ cases.

                30.     Throughout the Application Period, KTB&S spent time in connection with an

         appeal filed by Contrarian Funds, LLC (“Contrarian”), arising out of an objection filed by the

         Debtors to a claim filed by Contrarian in the Debtors’ Cases (which claim was based on a note

         purchased by Contrarian). See Docket No. 1563 (the “Contrarian Claim Objection”). On June

         20, 2018, the Court issued a ruling sustaining the Contrarian Claim Objection, which Contrarian

         appealed.    KTB&S spent time during the Application Period analyzing issues on appeal,

         communicating with Contrarian's counsel, analyzing Contrarian’s opening brief on appeal, and,

         most significantly, draft and revise the Debtors’ answering brief in response to Contrarian’s

         brief, which was filed at the end of the Application Period.

                31.     During the Application Period, KTB&S attorneys also billed time in the Litigation

         Subject Matter to matters regarding Comerica Bank’s (“Comerica”) production of documents in

         connection with an agreed protective order with Comerica to permit the Debtors to obtain

         discovery from Comerica.

                32.     Also, during the Application Period, a group of claimants represented by attorney

         Joseph Sarachek (the “Abbott Noteholders”) filed an adversary complaint seeking various relief,

         including counts for consumer fraud and elder abuse. Adv. No. 18-50880. KTB&S spent

         significant time analyzing the complaint filed by the Abbott Noteholders and strategizing

         regarding a response to the complaint.

                33.     KTB&S also worked closely with the Debtors regarding the status of numerous

         pending state-court litigation matters and appeals involving one or more of the Debtors,




01:23873965.1
                                                         17
                      Case 17-12560-KJC        Doc 3008       Filed 11/16/18    Page 18 of 28



         including extensive communications with the Debtors and their state court counsel in such

         matters.

         M.     Meetings and Communications with Creditors - Billing Code 0014 (Total Hours:
                11.90; Total Fees: $11,439.50)

                34.      This Subject Matter includes all actions taken to respond to creditor inquiries

         about the chapter 11 Cases, including inquiries and discussions with the Committee and other

         constituents.   During the Application Period, KTB&S attorneys spent time meeting and

         communicating with various creditors and parties in interest. Specifically, KTB&S attorneys

         prepared for, and participated in, weekly calls with the Committees. Time in this Subject Matter

         also includes phone and email discussions with numerous parties-in-interest regarding the status

         of the Cases, and analyses of inquiry logs from stakeholders.

         N.     Non-Working Travel – Billing Code 0015 (Total Hours: 11.50; Total Fees:
                $10,591.50)

                35.      This Subject Matter includes all non-working travel time, only 50% of which is

         billed in accordance with the Local Rules and the Guidelines. During the Application Period,

         KTB&S attorneys Michael L. Tuchin, Whitman L. Holt and Jonathan M. Weiss incurred non-

         working travel time while traveling to and from Wilmington, Delaware in connection with

         attending the October 24, 2018 omnibus hearing.

         O.     Plan/Disclosure Statement - Billing Code 0016 (Total Hours: 278.30; Total Fees:
                $253,824.50)

                36.      This Subject Matter includes negotiation, preparation, and dissemination of

         chapter 11 plan(s) and related materials, including disclosure statement(s), solicitation materials,

         and voting materials. Time in this Subject Matter was substantial. During the Application

         Period, KTB&S attorneys, having filed the Joint Chapter 11 Plan of Liquidation of Woodbridge

         Group of Companies, LLC and its Affiliated Debtors [Docket No. 2138] (as subsequently

01:23873965.1
                                                         18
                      Case 17-12560-KJC        Doc 3008       Filed 11/16/18   Page 19 of 28



         amended, the “Plan”) and the Disclosure Statement for the Joint Chapter 11 Plan of Liquidation

         of Woodbridge Group of Companies, LLC and its Affiliated Debtors [Docket No. 2139] (as

         subsequently amended, the “Disclosure Statement”), solicited acceptances of the Plan and

         prepared for the confirmation hearing, scheduled for October 24, 2018. As in previous months,

         KTB&S continued to work with other advisors to the Debtors and the Debtors’ claims and

         noticing agent to ensure the timely dissemination of solicitation packages, and engaged in

         extensive follow-up correspondence and analysis regarding individual investors’ net claim

         amounts, ballot inquiries, and other related matters.

                37.     KTB&S attorneys spent significant time drafting and revising related documents

         in preparation for the confirmation hearing, including (i) the Debtors’ memorandum of law in

         support of confirmation; (ii) four declarations in support of confirmation—from Bradley Sharp,

         Fred Chin, Soneet Kapila, and Emily Young; (iii) the plan ballot tabulation report; (iv) a motion

         under Bankruptcy Rule 9019 seeking approval of numerous plan settlements; and (v) drafts of a

         notice of effective date, and a final decree order for those cases that the Plan provides would be

         closed on the effective date. KTB&S also revised a form of confirmation order, including

         several changes in response to confirmation objections received from the IRS and Comerica

         Bank. KTB&S attorneys spent significant time during the Application Period preparing these

         documents, which included related research. KTB&S attorneys also analyzed a confirmation

         objection filed by a group of claimants represented by Joseph Sarachek, and prepared to rebut

         that objection at the confirmation hearing.

                38.     Finally, KTB&S attorneys spent significant time analyzing and researching plan-

         and confirmation-related matters, in preparation for the confirmation hearing, including, but not




01:23873965.1
                                                         19
                       Case 17-12560-KJC          Doc 3008      Filed 11/16/18   Page 20 of 28



         limited to, analyzing ballots and voting results, and preparing for live testimony at the

         confirmation hearing.

         P.      Real Estate Matters (Not Dispositions) – Billing Code 0017 (Total Hours: 7.20; Total
                 Fees: $8,131.00)

                 39.        This Subject Matter includes all matters relating to the Debtors’ real estate

         holdings that do not fall within another, more specific matter description.             During the

         Application Period, KTB&S attorneys billed time in this Subject Matter to several real-estate

         related matters.       The most significant projects in this Subject Matter were analysis and

         correspondence with the Debtors concerning a neighbor dispute in connection with the Debtors’

         property at 1432 Tanager Way, as well as analysis of matters relating to mechanic’s liens and

         title insurance.

         Q.      Reporting Matters – Billing Code 0019 (Total Hours: 1.40; Total Fees: $1,381.00)

                 40.        This Subject Matter includes all matters relating to preparation of schedules of

         assets and liabilities and amendments thereto, statements of financial affairs and amendments

         thereto, operating reports, and other reports required by the U.S. Trustee or the Court. During

         the Application Period, KTB&S attorneys analyzed the Debtors’ monthly operating reports and

         2015.3 statement.

         R.      Tax Matters – Billing Code 0020 (Total Hours: 8.10; Total Fees: $8,528.50)

                 41.        This Subject Matter includes all tax-related matters. Time billed to this Subject

         Matter was minimal and included (i) correspondence with the IRS regarding an IRS notice of

         levy and (ii) correspondence regarding post-confirmation tax issues for the entities contemplated

         to be created pursuant to the Debtors’ Plan, including tax basis in properties and matters relating

         to investments held in tax-advantaged accounts.



01:23873965.1
                                                           20
                      Case 17-12560-KJC         Doc 3008       Filed 11/16/18   Page 21 of 28



         S.     Noteholder Matters – Billing Code 0022 (Total Hours: 37.80; Total Fees: $37,946.00)

                42.     This Subject Matter includes matters relevant to noteholders and communications

         with the representatives of the Noteholder Group. Significant time billed to this Subject Matter

         included all matters relating to the adversary proceeding commenced by a group represented by

         attorney Joseph Sarachek (the “La Rochelle Noteholders”). Adv. No. 18-50371. During the

         Application Period, KTB&S analyzed the Court’s opinion dismissing the La Rochelle

         Noteholders’ complaint, and worked on matters, including a statement concerning possible

         mediation, arising from the La Rochelle Noteholders’ appeal of that dismissal.     KTB&S also

         drafted several complaints against Class 6 noteholders and engaged in correspondence and

         factual analysis in connection with that task.

                43.     KTB&S also analyzed frequent logs of noteholder inquiries to the Debtors’ claims

         and noticing agent.

         T.     Unitholder Matters – Billing Code 0023 (Total Hours: 6.80; Total Fees: $6,867.00)

                44.     This Subject Matter includes matters relevant to the Unitholder Group and

         communications with the representatives of the Unitholder Group. During the Application

         Period, KTB&S attorneys, among other things, engaged in correspondence with counsel to the

         Unitholder Group, responded to Unitholder Group diligence requests, and analyzed logs of

         unitholder inquiries to the Debtors’ claims and noticing agent.

         U.     Real Property Dispositions – Billing Code 0024 (Total Hours: 61.50; Total Fees:
                $52,303.50)

                45.     This Subject Matter includes matters relating to dispositions of the Debtors’ real

         property assets. During the Application Period, KTB&S attorneys drafted and revised many

         motions concerning numerous dispositions of real property, and, in connection with the

         preparation of those motions, analyzed the underlying transaction documents (listing agreements

01:23873965.1
                                                          21
                      Case 17-12560-KJC        Doc 3008       Filed 11/16/18   Page 22 of 28



         and amendments thereto, and purchase agreements and related amendments and counters) and

         title documents with respect to such dispositions.         KTB&S also analyzed and revised

         bankruptcy-related portions of numerous real estate agreements. KTB&S also communicated

         extensively with the Debtors’ management team concerning the foregoing matters. In addition,

         among other things, KTB&S engaged in discussions with objecting or informally responding

         parties to certain sale motions, and ultimately resolved those objections or responses. Finally,

         KTB&S engaged in additional analysis and legal research regarding sale and closing issues in

         connection with certain real properties.

         V.     Regulatory Matters – Billing Code 0025 (Total Hours: 11.60; Total Fees: $10,556.00)

                46.     This Subject Matter includes matters relating to state and federal regulatory

         investigations concerning the Debtors. During the Application Period, KTB&S attorneys spent

         time preparing a motion to approve the Final Judgment and Consent to Final Judgment in

         connection with the Debtors’ settlement with the SEC. See Docket No. 2723. This category also

         included time negotiating and/or analyzing issues relating to state regulatory agencies

         (specifically, Alabama, Kansas, and Arizona).

                                      REIMBURSEMENT OF EXPENSES

                47.     During the Application Period, KTB&S incurred certain necessary expenses in

         rendering legal services to the Debtors.    KTB&S seeks reimbursement for its reasonable,

         necessary, and actual expenses incurred during the Application Period for the total amount of

         $15,156.17. Attached as Exhibit B are KTB&S’s itemized records detailing expenses incurred

         on behalf of the Debtors for the period from October 1, 2018 through October 31, 2018.

         Pursuant to Local Rule 2016-2(e)(iv), receipts or other support for the expense items are

         available on request. Actual costs incurred for computer assisted research are itemized and

         included in KTB&S’s expenses. Pursuant to Local Rule 2016-2, KTB&S represents that its rate
01:23873965.1
                                                         22
                      Case 17-12560-KJC          Doc 3008     Filed 11/16/18     Page 23 of 28



         for duplication is $.10 per page, and there is no charge for incoming or outgoing telecopier

         transmissions.

                                               LEGAL STANDARD

                48.       Bankruptcy Code section 330(a) allows the payment of:

                          (A)    reasonable compensation for actual, necessary services rendered
                          by the trustee, examiner, ombudsman, professional person, or attorney
                          and by any paraprofessional person employed by any such person; and

                          (B)    reimbursement for actual, necessary expenses.

         11 U.S.C. § 330(a)(1). Reasonableness of compensation is evaluated by the “market-driven

         approach” which considers the nature, extent, and value of services provided by the professional

         and cost of comparable services in the non-bankruptcy contexts. See Zolfo, Cooper & Co. v.

         Sunbeam-Oster Co., 50 F.3d 253, 258 (3d Cir. 1995); In re Busy Beaver Building Ctrs., Inc., 19

         F.3d 833, 849 (3d Cir. 1994). Thus, the “baseline rule is for firms to receive their customary

         rates.” Zolfo Cooper, 50 F.3d at 259.

                49.       In accordance with its practices in non-bankruptcy matters, KTB&S has

         calculated its compensation requested in its Application by applying its standard hourly rates,

         which it charges to other bankruptcy and non-bankruptcy clients. KTB&S’s hourly rates are

         within the range of rates that are charged by comparable firms in similar bankruptcy cases.

         Accordingly, KTB&S’s rates should be determined to be reasonable under section 330 of the

         Bankruptcy Code.

                50.       Other guideline factors to be considered in awarding attorneys’ fees were

         enumerated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717 (5th Cir. 1974), a

         non-bankruptcy case. See also In re First Colonial Corp. of Am., 544 F.2d 1291, 1298–99 (5th

         Cir. 1977) (applying the Johnson factors to a case under the Bankruptcy Act). The Third Circuit


01:23873965.1
                                                         23
                      Case 17-12560-KJC        Doc 3008       Filed 11/16/18   Page 24 of 28



         has suggested that the Johnson guideline factors, which are set forth below, may be relevant to

         determining attorneys’ fees under the Bankruptcy Code. See, e.g., Staiano v. Cain (In re Lan

         Assocs. XI, L.P.), 192 F.3d 109, 123 & n.8 (3d Cir. 1999) (enumerating the Johnson factors and

         noting that “many courts continue to employ the twelve factors set forth in Johnson”). KTB&S

         respectfully submits that, if necessary, a consideration of these factors would result in this

         Court’s allowance of the full compensation sought.

                (1)     The Time and Labor Required. KTB&S’s professional services on behalf of
                        the Debtors have required 745.30 hours of attorney and paralegal time in the
                        Application Period. KTB&S has staffed these Cases efficiently. Where work
                        could be efficiently performed by attorneys with lower rates, KTB&S used such
                        attorneys to perform such assignments. A significant amount of the services
                        rendered required a high degree of professional competence and expertise. For
                        those services, KTB&S used senior attorneys in the interests of staffing the Cases
                        efficiently.

                (2)     The Novelty and Difficulty of Questions. Novel and complex issues arose
                        during the Application Period. KTB&S has advised the Debtors with respect to
                        these issues.

                (3)     The Skill Requisite to Perform the Legal Services Properly. These Cases are
                        complex and require a high level of skill and expertise to perform the legal
                        services properly.

                (4)     The Preclusion of Other Employment by Applicant Due to Acceptance of the
                        Cases. KTB&S is not aware of any other employment precluded by acceptance
                        of these Cases. However, KTB&S attorneys who were busy providing services to
                        the Debtors were not available to service other clients at their customary rates.

                (5)     The Customary Fee. The compensation sought herein is based upon KTB&S’s
                        normal hourly rates for services of this kind and is competitive with other national
                        bankruptcy firms.

                (6)     Whether the Fee is Fixed        or Contingent. KTB&S’s fees are fixed, not
                        dependent on the outcome in     these Cases. However, pursuant to Bankruptcy
                        Code sections 330 and 331,      all fees sought by professionals retained under
                        sections 327 or 1103 of the      Bankruptcy Code are contingent pending final
                        approval by the Court.

                (7)     Time Limitation Imposed by Client or Other Circumstances. Various matters
                        had to be addressed on an expedited basis in these Cases, including, among other
                        issues, immediately getting up to speed on all matters relating to the Cases,
01:23873965.1
                                                         24
                       Case 17-12560-KJC       Doc 3008       Filed 11/16/18    Page 25 of 28



                         addressing time-sensitive matters with regulatory agencies, responding to
                         numerous requests for meetings, information, and documents from other
                         constituencies, the handling of pending real property dispositions with associated
                         closing deadlines, and the negotiation, filing, and prosecution of the Plan and
                         Disclosure Statement and related documentation.

                (8)      The Amount Involved and Results Obtained. The amount of time spent on
                         various tasks has been reasonable and necessary, and KTB&S believes that its
                         efforts have benefited the Debtors, as discussed in detail herein in the summaries
                         of the various Subject Matters. In particular, KTB&S believes that it has
                         provided substantial value to the Debtors (and all stakeholders) through its
                         negotiation and preparation of the Debtors’ Plan, through which KTB&S built
                         consensus among the constituencies and negotiated a Plan that KTB&S is hopeful
                         will ensure that estate funds are not spent on what could otherwise be years of
                         protracted and expensive litigation.

                (9)      The Experience, Reputation and Ability of the Attorneys. KTB&S’s attorneys
                         involved in this representation have played a major role in many large bankruptcy
                         cases and have received awards and recognition.

                (10)     The “Undesirability” of the Cases. Although not in the least undesirable, these
                         Cases have required a significant commitment of time from several of KTB&S’s
                         most experienced attorneys.

                (11)     Nature and Length of Professional Relationship. KTB&S was employed nunc
                         pro tunc to February 14, 2018 pursuant to an order of this Court entered March
                         16, 2018.

                                                 RESERVATION

                51.      To the extent time or disbursement charges for services rendered or disbursements

         incurred relate to the Application Period but were not processed prior to the preparation of this

         Application, or KTB&S has for any other reason not sought compensation or reimbursement of

         expenses herein with respect to any services rendered or expenses incurred during the

         Application Period, KTB&S reserves the right to request additional compensation for such

         services and reimbursement of such expenses in a future application.

                                                  CONCLUSION

                WHEREFORE, KTB&S respectfully requests (i) allowance of compensation for

         professional services rendered to the Debtors during the Application Period in the amount of
01:23873965.1
                                                         25
                         Case 17-12560-KJC             Doc 3008         Filed 11/16/18       Page 26 of 28



         $681,341.50 and reimbursement for actual and necessary costs and expenses incurred by

         KTB&S during the Application Period in the amount of $15,156.17 for a total of $696,497.67;

         (ii) that, in accordance with the Compensation Procedures Order and in accordance with

         KTB&S’s agreement to cap its case-wide attorney hourly rate at $850 per hour, the Court direct

         the Debtors to pay KTB&S the amount of $505,582.17, representing 80% of the total amount of

         fees (assuming an $850 per hour blended rate for attorney time) and 100% of the expenses

         allowed;4 (iii) that the allowance of such compensation for professional services rendered and

         reimbursement of actual and necessary expenses incurred be without prejudice to KTB&S’s right

         to seek further compensation for the full value of services performed and expenses incurred; and

         (iv) that the Court grant KTB&S such other and further relief as is just.

         Dated: November 16, 2018
                Los Angeles, California


                                                       /s/ Jonathan M. Weiss
                                                       KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                       Kenneth N. Klee (pro hac vice)
                                                       Michael L. Tuchin (pro hac vice)
                                                       David A. Fidler (pro hac vice)
                                                       Jonathan M. Weiss (pro hac vice)
                                                       1999 Avenue of the Stars, 39th Floor
                                                       Los Angeles, California 90067
                                                       Email: kklee@ktbslaw.com
                                                               mtuchin@ktbslaw.com
                                                               dfidler@ktbslaw.com
                                                               jweiss@ktbslaw.com

                                                       Counsel for the Debtors and Debtors in Possession




         4
                KTB&S’s total fees for October 2018 assuming an $850 blended hourly rate for attorneys total $613,032.50.
                80% of such amount totals $490,426.00. Adding KTB&S’s expenses results in total payment of $505,582.17.
                As stated in paragraph 9, KTB&S reserves its right to seek payment of additional allowed fees if its case-wide
                blended rate and prior payments permit such payment.
01:23873965.1
                                                                   26
                          Case 17-12560-KJC               Doc 3008          Filed 11/16/18         Page 27 of 28



                                          UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF DELAWARE

         In re                                                              Chapter 11

         WOODBRIDGE GROUP OF COMPANIES,                                     Case No. 17-12560 (KJC)
         LLC, et al.,1
                                                                            (Jointly Administered)
                                       Debtors.



                                        CERTIFICATION OF JONATHAN M. WEISS

                    I, Jonathan M. Weiss, an attorney-at-law duly admitted in good standing to practice in the

         State of California, hereby certify that:

                    1.        I am a partner in the law firm Klee, Tuchin, Bogdanoff & Stern LLP (“KTB&S”).

         I am duly authorized to make this certification on behalf of KTB&S. KTB&S was retained as

         counsel for the above-referenced debtors and debtors in possession (the “Debtors”) pursuant to

         an order of the Court entered on March 16, 2018.

                    2.        I have personally performed many of the legal services KTB&S rendered on

         behalf of the Debtors and I am familiar with the other work performed on behalf of the Debtors

         by the other lawyers at KTB&S.

                    3.        I prepared the Ninth Monthly Application of Klee, Tuchin, Bogdanoff & Stern

         LLP, as Counsel for the Debtors and Debtors in Possession, for Compensation and

         Reimbursement of Expenses for the Period October 1, 2018 Through October 31, 2018



         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
                The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman
                Oaks, California 91423. Due to the large number of debtors in these cases, which are being jointly administered
                for procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
                numbers, and their addresses are not provided herein. A complete list of such information may be obtained on
                the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by
                contacting the proposed undersigned counsel for the Debtors.
01:23873965.1
                                                                       27
                     Case 17-12560-KJC         Doc 3008      Filed 11/16/18    Page 28 of 28



         (the “Application”). The facts set forth in the Application are true and correct to the best of my

         knowledge, information, and belief.

                4.      KTB&S’s rates for the services rendered by its attorneys and its paralegal in these

         chapter 11 Cases are the same rates KTB&S charges for attorney and paralegal services rendered

         in comparable bankruptcy and non-bankruptcy related matters, except that, in light of the public

         interest nature of this case, KTB&S has provided certain reductions to the Debtors as more fully

         described in the Application.      Such fees are reasonable and based on the customary

         compensation charged by comparably skilled practitioners in comparable bankruptcy and non-

         bankruptcy cases in a competitive national legal market.

                5.      I have reviewed the Court’s Local Rule 2016-2 and the United States Trustee’s

         Guidelines for Review of Applications for Compensation and Reimbursement of Expenses Filed

         Under 11 U.S.C. § 330 (the “Guidelines”). I believe that the Application substantially complies

         with Local Rule 2016-2 and the Guidelines.

                Executed under penalty of perjury of the laws of the United States on this 16th day of

         November 2018.


                                                              _/s/ Jonathan M. Weiss________________
                                                              Jonathan M. Weiss




01:23873965.1
                                                        28
